Citation Nr: 1444866	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  09-23 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for urethritis.

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to June 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was transferred to the RO in Houston, Texas.  The case was remanded in July and November 2012 to schedule the Veteran for a requested hearing.  

In July 2013 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

In January 2014, the Board remanded the claims listed on the title page, as well as a claim for service connection for a right knee disorder, for further development.  In a May 2014 rating decision, the Appeals Management Center (AMC) granted service connection for status post meniscectomy with moderate/severe osteoarthritis and for medial-lateral instability of the right knee, representing a full grant of the benefit sought with respect to the claim for service connection for a right knee disorder.  

In his July 2009 VA Form 9, the Veteran indicated that he had left shoulder arthritis related to burns suffered during service.  The Veteran was granted service connection for burn scars of the right neck and throat, left axilla, and right hand in a November 2009 rating decision.  In March 2014, the Veteran filed a claim for service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).  In July 2014, he filed a claim for an increased rating for PTSD.  


The issues of entitlement to service connection for left shoulder arthritis, to include as secondary to burn scars; entitlement to service connection for sleep apnea, to include as secondary to PTSD; and entitlement to an increased rating for PTSD have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for bilateral carpal tunnel syndrome and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not currently have urethritis.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for urethritis are not met or approximated.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim was received, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA is not required to provide a medical examination or obtain a medical opinion to decide the claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case.   McLendon, 20 Vet. App. at 83.  As noted below, the Veteran does not have the disorder for which he seeks service connection, nor has evidence been presented suggestive of a contrary finding and a medical examination is not warranted.

The claims were remanded in January 2014 to obtain medical records from the Veteran's periods of incarceration at various units (to include the Roach, Eastham, Robertson, Sanchez, and Clements units), to obtain records from his employment with the Ralph Wilson Plastics Company, and to obtain additional VA treatment records from the Houston and Amarillo VA Medical Centers (VAMCs).  The identified VA treatment records were obtained.   In January 2014, the AMC asked the Veteran to complete and return a separate VA Form 21-4142, Authorization for Release of Information, for each non-VA provider, to include one for: Ralph Wilson Plastics Company; the Texas Department of Criminal Justice system from the following five units - T.L. Roach; Eastham; Robertson; Sanchez; and Clements; and Scott and White Hospital.  The Veteran, however, did not return releases to allow VA to request these records.  

VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the Veteran has not provided a release form to allow VA to obtain additional treatment records; it is not possible for VA to obtain them and no further action in this regard is warranted.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

While the Veteran has reported receiving treatment for non-specific urethritis during service, he has not indicated that he has received treatment for this claimed disability during or proximate to the pendency of his current claim for service connection.  During the July 2013 hearing he stated that he was diagnosed with non-specific urethritis at the 121st Evacuation Hospital in Seoul and added, "And still today as I have researched and studied up on it, I'm saying I have not been treated for such, I don't know if that's causing the problems in my urinary tract right now or not."  Thus, remand to obtain additional records is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Additionally, while the Veteran has reported treatment at Darnall Army Community Hospital, requests for records from that facility have yielded negative responses.  The Veteran was informed via the May 2014 SSOC that the requested records from this facility could not be located.  Accordingly, no further action with regard to records from Darnall Army Community Hospital is warranted.  See 38 C.F.R. § 3.159(c)(2).  


VA treatment records indicate that the Veteran has participated in vocational rehabilitation.  No vocational rehabilitation file or folder is presently of record; however, the VA treatment records include several vocational rehabilitation notes.  Further, there is no indication that any records contained in a VA vocational rehabilitation file or folder (if in existence) would include evidence of current urethritis (the issue on which this case turns) as the Veteran's testimony in July 2013 indicates that he had not received treatment for this claimed disability.  Therefore, remand to obtain any vocational rehabilitation file or folder, prior to addressing this claim, is not necessary.  See Soyini, 1 Vet. App. at 546.  

In July 2014, the Veteran submitted a claim for an increased rating for PTSD and reported that he had received treatment at the Houston VAMC.  He did not, however, identify the dates of treatment.  Treatment records from the Houston VAMC, dated from September 2012 to April 2014 are presently of record.  As the Veteran has not indicated that he has received treatment dated since April 2014 which would be pertinent to the claim for service connection for urethritis, remand to obtain additional VA treatment records with regard to this claim is not necessary.  

During the Board hearing, the undersigned Veterans Law Judge set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate a claim for service connection, and sought to identify any further development required to help substantiate the claim.  These actions satisfied the Veterans Law Judge's duty to fully explain the issues on appeal and suggest the submission of any evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to hearings before the Board).  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Analysis

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

Although the Veteran has reported that he had non-specific urethritis during service, there is no evidence that he currently has the disorder for which he seeks service connection and the claim will be denied. 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Generally, the Board first determines whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 (2007). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As to credibility VA adjudicators may consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498 (1995); Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997)(holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Considering the pertinent evidence of record in light of the law, the Board finds that the preponderance of the evidence is against the claim of service connection for urethritis and the appeal will be denied. 
Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1131.  Where competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

The Veteran has asserted that he was diagnosed with non-specific urethritis during service and was told this was an incurable disease.  In an August 2007 statement, he claimed that he had been suffering from this condition for 24 years because, to his knowledge, it is an "incurable disease."  Service treatment records include a May 1983 record which, although difficult to decipher, indicates that the Veteran complained of penile discharge, although examination was negative for such discharge.  A diagnosis of non-specific urethritis was not recorded.  A gram stain was ordered, which reportedly showed no "GNDG & E."  On separation examination in May 1984, clinical evaluation of the genitourinary system was normal.  

In any event, there is no evidence of a current diagnosis of urethritis during or proximate to the pendency of the current claim.  In this regard, post-service treatment records dated during and proximate to the pendency of the claim do not reveal diagnoses of or treatment for urethritis.  In December 2012, the Veteran presented to the VAMC with a complaint of discharge and pain on urination for 3 to 4 days after having had unprotected sexual intercourse about two weeks earlier.  The physician ordered a urethral swab for chlamydia/gonorrhea, and gave the Veteran medication, but no mention was made of urethritis.  The Veteran returned to primary care just over a week later, in January 2013, at which time his chief complaint was unprotected sexual intercourse and he requested to be tested for sexually transmitted diseases.  At that time, he denied discharge or difficulty with urination.  The assessment was unprotected sex and the physician again ordered a urethral swab for chlamydia/gonorrhea, and gave the Veteran medication, but no mention was made of urethritis.  The Veteran testified during the July 2013 hearing that he was diagnosed with non-specific urethritis at the 121st Evac Hospital in Seoul and added, "And still today as I have researched and studied up on it, I'm saying I have not been treated for such, I don't know if that's causing the problems in my urinary tract right now or not."  During the hearing, he also testified that "I really don't even know what non-specific urethritis does.  But when I started studying the urethra, I know that the urethra has something to do with my bladder and my urinary tract...and I know that every five to ten minutes I'm either urinating or feel like I have to urinate."  
  
The Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  Nevertheless, despite his assertions that he has urethritis related to service, the Veteran is not competent diagnose a disorder such as urethritis, as it is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).  The Veteran acknowledged during the hearing that he did not know what non-specific urethritis did. 

The Board has considered the Veteran's genitourinary complaints made during the pendency of his claim.  In this regard, he claimed in his July 2009 VA Form 9 that he currently experienced frequent urination, which he asserted was a symptom of non-specific urethritis.  He reported penile discharge and pain on urination during VA treatment in December 2012, although he denied discharge and difficulty with urination just over a week later in January 2013.  During the July 2013 hearing he testified that he experienced frequent urination and recalled having the same type of symptom during service, specifically, discharges.  

The Veteran is competent to describe symptoms which are capable of his lay observation, such as frequent urination and penile discharge.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, a symptom, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  In this case, no underlying genitourinary disorder has been identified.  Rather, October and November 2012 VA treatment records indicate that the Veteran's need to use the restroom at night was likely from his hypertension medication.  The December 2012 and January 2013 VA treatment records indicate that urethral swabs were ordered to test for chlamydia/gonorrhea, but do not include diagnoses of a genitourinary disorder and, as noted, in January 2013, the Veteran denied difficulties with urination.  Later that month, he reported that he tended to have to get up and use the restroom at night.  The psychiatrist commented that this was likely from his hypertension pill.  The Veteran reported during VA treatment in October 2013 that he had been urinating "a lot" on hydrochlorothiazide (HCTZ) and wanted to try something else.  Despite the reports of urinary frequency made during the pendency of the claim, the Veteran denied any genitourinary complaints on review of systems during VA treatment in October 2013 and January 2014.  

In November 1998, the Veteran received treatment for recurrent balanitis, at which time he complained of frequent voiding.  It is not clear that his complaint of frequent voiding was attributed to the balanitis.  In any event, even if it were, a successful service connection claim requires evidence of a current disability at the time of claim, as opposed to some time in the past.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Regardless, a diagnosis of balanitis, made almost nine years prior to the filing of the current claim for service connection in July 2007 would not satisfy the requirement of a current disability, nor is it so proximate to the filing of the July 2007 claim that it may constitute evidence of a current disability.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

For all the foregoing reasons, the claim for service connection for urethritis is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for urethritis is denied.  


REMAND

Remand is required to afford the Veteran VA examinations to obtain etiological opinions regarding his claimed carpal tunnel syndrome and hepatitis C.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hepatitis C and/or claimed carpal tunnel syndrome.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for records from the Houston VAMC, dated since April 2014.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Determine whether or not a VA vocational rehabilitation folder for the Veteran exists and, if so, associate it with the claims file/e-folder.

3.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine whether he has carpal tunnel syndrome related to service.  

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must indicate whether the Veteran has had carpal tunnel syndrome at any time since around July 2007 (when he filed his current claim for service connection).  If he or she determines that the Veteran has had carpal tunnel syndrome at any time since around July 2007, the examiner must provide an opinion as to whether the carpal tunnel syndrome began during active service or is related to any incident of service, to include in-service burns.  

The examiner must also provide an opinion as to whether any identified carpal tunnel syndrome is caused or aggravated by the service-connected burn scars of the right hand.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* The Veteran asserts that he has current carpal tunnel syndrome related to his duties in service, including spending several hours on the keyboard daily, or, alternatively, related to burns suffered to his right hand during service.  

* An October 1983 service treatment record documents that the Veteran had burns to the right hand secondary to a carburetor backfiring.  A blister on the right hand was intact.  

* In his Report of Medical History at separation, the Veteran indicated that he did not know if he had had arthritis, rheumatism, or bursitis, neuritis, or paralysis.  

* On separation examination in May 1984, clinical evaluation of the upper extremities and neurologic system was normal, although vitiliginous lesions were noted on the right thumb and index finger.  

* In October 1997, the Veteran fractured his right 5th metacarpal head after an injury playing basketball.  He subsequently underwent closed reduction and internal fixation of the right fifth metacarpal fracture with K-wire.  

* In January 1998, a consultation was requested because the Veteran was status post K-wire fixation of the right 5th metacarpal and complained of pain and numbness in the entire right hand.  Tinel's sign was positive.  

* A June 1998 NCV study of the right median nerve was abnormal, supporting a clinical diagnosis of right carpal tunnel syndrome.  Studies of the right ulnar and left median nerves were normal.  

* In July 2007, the Veteran reported that the arthritis and carpal tunnel syndrome he was experiencing in his hands had been painful from 1982 onward.  

* In July 2009, the Veteran submitted a newspaper article regarding increased risk of developing carpal tunnel syndrome among children as a result of the increasingly popular use of video game systems and computers.  According to this article, repetitive movements, such as typing on a computer or playing a video game or musical instrument for a long period of time can cause the tendons in the carpal tunnel to swell and pinch the median nerve, causing carpal tunnel.  

* VA scars examination in October 2009 revealed a burn scar on the right hand between the thumb and index finger, with no adherence to underlying tissue or underlying soft tissue damage.  There were other, lighter, scars on the right hand which were not thought to be burn scars.  There was also no adherence to underlying tissue or underlying soft tissue damage with regard to these scars.  

* A November 2012 VA treatment record documents that the Veteran complained of numbness in the left arm and sometimes also had numbness in his right arm.  The physician noted that he had a history of carpal tunnel syndrome.  The assessment was numbness in the left arm and the Veteran was to be referred for a nerve conduction study and a cervical spine X-ray.  

* A November 2012 cervical spine X-ray revealed minimal degenerative changes at C3/4 through C5/6 levels. 

* In January 2013, the Veteran submitted articles regarding carpal tunnel syndrome in support of his claim.  One article stated that, if one obtains an ailment which causes swelling or a position change to the tissue in the carpal tunnel, it will irritate the median nerve, which was the main situation that caused carpal tunnel symptoms to occur.  Another article reported that carpal tunnel syndrome could sometimes have an effect on the skin.  

* VA treatment records dated from January 2013 to February 2014 include an assessment of numbness in the left arm and note that X-ray of the cervical spine showed minimal arthritis.  

* During the July 2013 hearing, the Veteran testified that he started noticing pain in his wrist when he went back to his job as a clerk typist in service, which required working a word processor for numerous hours at a time.  He testified that he first recalled having wrist pain after service around 1985 or 1986.  

In rendering the requested opinion, the examiner must consider the Veteran's July 2007 report of painful hands since 1982, as well as the articles he has submitted in support of his claim.  The examiner is advised that the Veteran is competent to describe symptoms which are capable of his lay observation, such as pain and numbness.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

4.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his hepatitis C.  

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran's current hepatitis C began during active service or is related to any incident of service.

The examiner must also provide an opinion as to whether the Veteran's hepatitis C is related to service-connected chemical dependence associated with his PTSD.    

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In May 1984, the Veteran complained of abdominal upset for three days, with nausea, vomiting, and diarrhea.  The assessment was possible strep throat and flu symptoms.  

* Treatment records dated from October 2000 to April 2001 document diagnoses of hepatitis C.  A master problem list from the Texas Department of Criminal Justice indicates that the Veteran was hepatitis C positive with an onset date of January 2000.  

* In his July 2007 claim for service connection, the Veteran asserted that the mental stress of service caused by being away from his wife and children led to a battle of chemical dependence which led to hepatitis C.  

* In a July 2007 VA Form 21-4142, the Veteran reported that the arthritis and carpal tunnel syndrome he had been experiencing in his hands and ankles had been so painful from 1982 onward that he relied heavily upon heroin and marijuana to ease the pain, becoming dependent on these substances.  

* In August 2007, the Veteran asserted that his in-service reports of abdominal pain were related to hepatitis C.  

* During a January 2011 VA PTSD examination, the Veteran reported that he began "drinking and drugging" to cope with his PTSD-related symptoms after being burned in a fire.  The Veteran asserted his belief that his drug use was secondary to PTSD-related symptoms and reported that his drug of choice was marijuana, although he had also used cocaine and heroin in the past.  The Veteran reported that he was currently incarcerated because he used drugs and was prone to angry outbursts because he never received help for his PTSD-related symptoms; however, the examiner commented that statements made by the Veteran in the record suggested that he "relied heavily on heroin and marijuana just to ease the pain" secondary to arthritis and carpal tunnel syndrome in his ankles and hands.  The Axis I diagnoses were intermittent explosive disorder, chronic PTSD, and substance dependence in full sustained remission.  

* The January 2011 VA examiner commented that the Veteran had a long history of problems with chronic substance abuse and contended that he had used substances in the past in an effort to better cope with his PTSD-related symptoms and/or pain stemming from his physical problems.  The examiner opined that this was likely, as his records indicated that he did not have a problem with substance abuse until the latter part of his military service, which was after the explosion which resulted in his being burned.  

* A November 2012 note from the VA infectious disease clinic documents that the Veteran had chronic hepatitis C.  

* In a February 2013 letter, the Veteran's VA psychiatrist wrote that the Veteran began smoking marijuana and using alcohol to cope with his anxiety and irritability after sustaining burns in service when a carburetor exploded.  She commented that his substance use eventually escalated and "took on a life of its own."  

* During the July 2013 hearing, the Veteran testified that he believed his hepatitis C was related to ingesting bad water in Korea.  He indicated that he recalled some jaundice, with yellowing of his skin and eyes, in service in Korea.  

The examiner is advised that the Veteran was granted service connection for chemical dependence in the June 2011 rating decision, which granted service connection for PTSD, also claimed as mental condition as chemical dependence.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


